Case 2:19-cv-08887-DMG-E Document 22 Filed 04/30/20 Page 1 of 1 Page ID #:73



 1
 2                                                                JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 WANDA VAGT,                                 )   Case No.: CV 19-8887-DMG (Ex)
                                               )
12               Plaintiff,                    )   ORDER RE STIPULATION TO
                                               )   DISMISS ENTIRE ACTION WITH
13        vs.                                  )   PREJUDICE [21]
                                               )
14 UNION SECURITY INSURANCE                    )
   COMPANY,                                    )
15                                             )
            Defendant.                         )
16                                             )
17
18        Based upon the parties’ stipulation, and for good cause shown,
19        IT IS HEREBY ORDERED that the above-captioned action is dismissed in its
20 entirety as to all defendants with prejudice.
21        IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
22 attorneys’ fees and costs in this matter.
23        All scheduled dates and deadlines are VACATED.
24
     DATED: April 30, 2020
25                                         DOLLY M. GEE
26                                         UNITED STATES DISTRICT JUDGE

27
28
                                               1
